Title: To George Washington from John Hurt, 1 January 1792
From: Hurt, John
To: Washington, George



Sir
Colo. Marshalls (near Lexington [Kentucky District, Va.])Jany 1st 1792

The misfortunes of the last campaign have disturbed my mind so long, that contrary to my own inclination, or custom, of troubling you with letters—I am almost constrained to lay some matters before you as chief Magistrate.
I am sensible that volumes will be written to you, & others, on this occasion, by men of information & high rank—but if I am not mistaken these will be confined to matters of great consequence & importance. I shall therefore studiously avoid what appears to me the most likely to have already come to your ears: At the same time being impressed with an idea that seemingly trifling errors, grow into misfortunes & dangers if not corrected in time.
Taking it for granted then, that you have already had the best information respecting the important matters of the Army, I shall begin my trifling observations with the Cavalry; These were purchased near Fort Pitt for about 46 Dollars round—when they were purchased they were tolerable for the price, as plow, or cart horses; but, except in a few instances were not fit for the service. They were put into boats, & great plenty of oats sent down the river with them. Some times the boats with the horses would sink, & cause great hindrance; at other times those with the oats, so that they got damaged: in 6 or 7 days the mangers were almost eaten up, so that half the forage was wasted. These things never happen to private boats. However in 15 days they arrived at Fort Washinton, & altho a good deal reduced, were still tolerable; after a few days the 100 horses were put under the care of Capt. Snowden, who had been wounded while in Colo. Lee’s infantry, & being recommended by some in high office, the good Genl St Clair took it for granted was a proper officer for the Cavalry: I expressed my uneasiness at their approaching destruction more than ten times to the Adjutant general. (Genl St Clair being forced to go to Kentucky twice in the time) I dare say Capt. Snowden

is a good infantry officer. I am sure I am not prejudiced against him; but I was certain from his own account & proceedings he never would do for the Cavalry. However, he with 30 privates badly chosen, his quarter Master still worse, & to complete the matter, a horse farrier the meanest creature upon earth, who wanted to cut all the horses for the hooks, while descending the river, tho not a single horse had them; took the whole over the river where there was plenty of grass, they were turned out & in a few days there could not be found more than 25 or 30 of them—these were mounted to hunt for the rest, & some how or other they were all regained to about 20, which I believe are not yet found; They were then carried over the river again to Fort Washington & kept tyed up day & night in a bullock pen up to the ancles, or rather knees in mud eating damaged oats, beach logs, & fence rails in great abundance. Here several got the common distemper, & the whole, except a very few were reduced so much that they were not fit for pack horses. There was plenty of grain all this time at Fort Washington in the hands of Speculators & others at 3/ ⅌ bushel, or some what less in large quantities. However they were perished & perished again, & trotted, & galloped again, till about the last of Sepr when they were divided into two troops, & one of them given to Capt. Trueman, when they were not worth accepting—Had this officer or Capt. Pike had them at first they might have done some service—but they had better have been given one half to fatten the other than to have been marched in the order they were in. And altho I may not say another thing, worthy your reading, in this long heterogeneous, farraginous production, I will say one thing, because I believe there is no man on earth understands the truth of it better than yourself, “Parsimony in war, is destructive of military achievements.”
My fears of the improper treatment of the cavalry originated early, & I was once induced to mention it to General St Clair, who acknowleged that he never had been so mistaken or disappointed in an officer in his life as in Capt. Snowden.
Several reasons have concurred, in being thus circumstantial with respect to the cavalry, one was that perhaps from the nature of this war it will be necessary to augment them considerably; & should this be the case, I now, Sir, respectfully, but perhaps, with too much assurance, give you this timely warning, that there

must be other steps taken altogether, than those which have been practised.
The disadvantages attending the purchasing Cavalry upon the plan of the last campane is easily obviated by purchasing them in the District of Kentucky, where the proper sort may be had for between 50 & 60 Dollars round, delivered in fine order at any place or day convenient. Corn here is plenty & cheap, at this time in small quantities at 3/ ⅌ barrell instead of bushel. I make no doubt but that 500 good horses might be had here reasonably for ready cash—but if they must be purchased elsewhere, to answer the purpose of a jobb, or to leave the specie in a more deserving, or rather more favor’d spot, I think they had better be brought by land, than by water, except when the river is very high.
The horses purchased in Pennsylvania, were for Cash those purchased for pack horses in Kentucky were bought up by the merchants at high prises payable in good⟨s⟩ & cash, so that the farmers got about 3 or 4£ value in cash, for a horse which the public will have to pay 6 or 8£ for, whereas had the cash been given to the planter it would have been a saving of one half, & what would have been of more consequence given the planter an equal chance with the merchant, & have encreased their confidence in the public credit & enabled them to pay the excise more cheerfully. But what was worst of all, after these horses were purchased they were good for nothing, being the refuse of the state sold for silk & ribons by those who wanted to get clear of them; & some of them actually tired in driving to Fort Washington.
The army is injured very much by quick promotions, & remaining in garisons too long, where one third of the officers & all the soldiery either become sots, or think of nothing but thier own private interests—Major Ferguson, a few Capts. Lieutts & ensigns are excepted. The loss of the former in the late action cannot be replaced by Congress—he did more real service & duty than any 13 officers in the army no matter of what rank—As I write matters just as they occur to my mind I will here give you an instance of trifling matters growing into misfortunes as I mentioned before—Before Colo. Dark had reached Fort Washington prejudices against him had got possession of the officers in general there: They rather increased than abated after his arrival—Omitting an hundred instances I will mention one, which

I thought then would prove essentially injurious to the service—Major Hamtramack discovered such a contempt of, & air of superiority over, Colo. Dark that I was satisfied he never would, if he could any ways avoid it, be commanded by him; this discovered it self in so many instances that I undertook to speak to Major Hamtk about it, at his own table in the most flattering & friendly manner I could devise—I told him I had discover’d his dissatisfaction at doing duty under Colo. Darke, & that if he had no objection I would speak to Colo. Darke & endeavor to introduce them to each other in such a manner as might be of benefit to the service; that I would advise Colo. Dark to consult him on all difficulties in the march, & further that he would desire Major Hamtk—to give him his advice when he saw occasion without his first requesting it—& if he did not chuse to follow it he could still do what he thought most proper—To this the Major seemd to give some attention, especially when I added that he, himself was considered as a strict disciplinarian—the worst breech of which was, the want of Subordination, & that I thought if Congress was to appoint Capt. Bradfords Baboon to command the army it ought to be obey’d⟨.⟩ This & some othere observations drew from the Major this reply—that the hint could not come from him—& that he doubted my influence with Colo. Darke in bringing about such a matter—I observed that I thought I could, having once done it in a similar instance—mentioning, that When Genl Scott had the command of the light infantry I rode with him from the white plains towards Valintines hill when he took the command, & during the ride I observed to him that he had now the most difficult & dangerous command he ever had in his life, the enemy being so near him, & in such great force—he acknowledged the difficulty—& I proposed to him to make it a constant rule to consult his officers often, & to desire them to make free to communicate to him their sentiments when they thought proper even when he did not call upon them, & particularly mentioned Colo. R. Parker, Colo. J. Stuart—Colo. Henly—&c.—This I heard him put in practice before I returned, particularly to Colo. Webb—& Henly—And the consequence was that Genl Scott, notwithstanding what some sneerers said, acquitted himself with some degree of credit, having answered the purpose for which you placed him there, which I supposed was far above any advantages resulting from the small-war, being intended to give the army at the white plains an advantageous opportunity

to retreat, or to make an obstinate resistance. When this conversation happened Colo. Dark was at Fort Hamilton, from whence he did not return again before I left Ft Washington, so that I had not an opportunity of ever mentioning the subject to him—But to lessen the prejudice I found the Major had to him. I told him that notwithstanding what was said of him, with respect to his unpolished manners, he was sober, honest, & brave, & I believed the best officer in the army except Genl Butler, Major Ferguson & Major Hamtrammack himself, & added to this that if I want misinformed had had your thanks & approbation when acting immediately under your eye, once at least if no more ⟨and⟩ I did think when I left the Major that he would find out an expedient to improve the social intercou⟨rse⟩ I had pointed out with Colo. Darke—But from what I have heard since he unjustifiably remaind implacable, & from this obstinacy, & his undue influance with the good Genl St Clair (for the Major is a plausible sensible man) do I attribute one of the causes of the mis[for]tunes which followed—The goo[d]ness of Genl St Clair will take the faults of others on himself—but to say that he does not see them, would be to speak of him as an enemy, which can never be expected from me—Major Hamtrammack I never can think so highly of as I once did, & I wish for the good of the service, & the honor of Genl St Clair that he had never shared so much of his confidence. The hospital department is under pretty good management—better however than it was the last war, which is the only thing that is so—every thing else without exception being worse—Doctor Allison (who was present when the conversation passed between Major Hamtrammack & myself) is I believe very worthy of the great trust reposed in him. The reason why the Militia of this country made so poor a figure when they were called out by Genl St Clair for a 3 months tour of duty was partly owing to their two voluntier expeditions under Scott & Wilkinson, Those who went under Scott I consider as the best class composed of young men who were not averse to war, had notions of honor & a spirit of retaliation upon an enemy who had ravaged their country for years; add to this that they were to have credit for a tour of duty of only one month & to receive 4/6 ⅌ day—Those who went under Genl Wilkinson were actuated by the same principles & pretty nearly equal as to class—add in both instances the influence of Scott & Wilkinson—But when the 3rd expedition was called for, it was for 3

months—by a draught—& what made it still worse they had from custom & usage been made to believe that 2 months was what the law required & to complete their abhorrence of this duty they were to have about 6 or 7d. per day at a time of year when their families & crops must suffer—the idea also of being under regular officers was horid—This last class were far inferior to the other two who were exemted by former services—Upon the whole, much is not to be expected from the Militia here, taken in general.
General Wilkinson is the prominant character in this country, & is thought by many will have the Chief command in the next expedition, & I really believe he has abilities equal to it; & far superior to what his enemies, or even friends, are aware of—but how so high a command might answer political purposes, some who think themselves far-sighted think doubtful; & whose attachment to your administration & the federal government is inviolable—If, say they, Genl Wilkinson has the command—Morgan cant act under him; & if Morgan is not called forth some way or other—the service will suffer.
Scott, Shelby & McMullin are the three next influential characters in rotation—And there is a Colo. Hardin who tho’ unpopular, I believe is the best officer, for this kind of service, in the state, as Genl Clark is a Sott to all intents & purposes. The prejudices of the people in general, on the N.W. side the Ohio & the army, against the people of this district are so ill-founded & intolerable that it is disagreeable even to mention them.
As I have mentioned so many trifling things, I may as well fill up the paper—The Musquetts were found great fait with after the army got to Fort Hamilton—The reason was that the French generally, if not alway⟨s⟩ make the Screw of the Britch to run up a quarter or half inch above the touch-hole, & file a notch in it next to the touch-hole—this after a few fires gets furred up so that the gun will flash & the picker can not be introduced straight forwards, & consequently can not be kept clean—Major Ferguson had an instrument made to hold them to the grindstone, & ground off several even to the touchhole like the British musquetts, which perhaps was of service. they were good in every other respect. I am Sir very respectfully your humble servant

John HurtChaplain to the Federal Army

